Per Curiam:
There is no claim of negligence on the ground that the machine was not properly guarded. The verdict of the jury that the plaintiff was free from contributory negligence and that the defendant w is chargeable with negligence is against the weight of the evidence. The findings of the jury are reversed and the judgment reversed and a new trial granted, with costs to the appellant to abide the event. Present — Clarke, P. J., McLaughlin, Scott, Smith and Page, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.